DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, and species A (Figs. 2A-22C), which are drawn to claims 8-13, in the reply filed on 4/14/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2019/0326305 A1).
Regarding claim 8, Zhou teaches a method (method in Figs. 3A-25E of Zhou) of forming a memory device, comprising: 
forming a plurality of fins (52 in Fig. 6A of Zhou) in an upper surface of a semiconductor substrate (42), wherein each of the fins extends upwardly and includes first and second side surfaces (left and right side surface of each fin 52) that oppose each other and that terminate in a top surface (top surface of fin 52); 
and forming a memory cell (the cell as shown in Fig. 25C) on first and second fins (2 fins shown in Fig. 6A in memory area, as described in [0019] of Zhou) of the plurality of fins, a high voltage (HV) device (transistor in HV area 42b in Fig. 25E) on a third fin (the fin of the HV transistor in area 42b) of the plurality of fins, and a logic device (logic transistor in logic core area 42c) on a fourth fin (the fin of the logic transistor in area 42c) of the plurality of fins, by: 
forming a floating gate (60 in Fig. 8A) between the first and second fins; 
forming a control gate (64 in Figs. 9A-10D) over and insulated from the floating gate; 
forming a layer of conductive material (poly layer 88 in Fig. 19A-D) over the first fin, the second fin, the third fin and the fourth fin (as described in [0025] of Zhou); 
selectively removing portions of the layer of conductive material, leaving: 
a word line gate (88c in Fig. 21C) as a remaining portion of the layer of conductive material over the first and second fins, 
an erase gate (88d in Fig. 21C) as a remaining portion of the layer of conductive material over the first and second fins, wherein the control gate is disposed between the word line gate and the erase gate (as shown in Fig. 21C), 
a HV gate (88f in Fig. 21E) as a remaining portion of the layer of conductive material over the third fin, and 
a dummy gate (88e in Fig. 21E) as a remaining portion of the layer of conductive material over the fourth fin; 
forming a source region (36 in Fig. 22C of the first fin) in the first fin adjacent the erase gate; 
forming a drain region (38 in Fig. 22C of the first fin) in the first fin adjacent the word line gate, wherein a channel region (as shown in Fig. 20A, the channel region is on the side surfaces and top surface of the first fin; this channel region is the region directly in contact with floating gate layer 60) of the first fin extends along the top and opposing side surfaces of the first fin between the source region of the first fin and the drain region of the first fin (as viewed in Fig. 22C, the channel region is between the S/D regions 36 & 38); 
forming a source region (36 in Fig. 22C of the second fin) in the second fin adjacent the erase gate; 
forming a drain region (38 in Fig. 22C of the second fin) in the second fin adjacent the word line gate, wherein a channel region (region directly in contact with floating gate layer 60 in Fig. 20A) of the second fin extends along the top and opposing side surfaces of the second fin between the source region of the second fin and the drain region of the second fin (as viewed in Fig. 22C, the channel region is between the S/D regions 36 & 38); 
forming source and drain regions (94 & 96 next to poly block 88f in Fig. 22E) in the third fin adjacent the HV gate, wherein a channel region (region of the third fin covered by the poly block 88f in Fig. 21E) of the third fin extends along the top and opposing side surfaces of the third fin between the source and drain regions of the third fin (as shown in Fig. 20D, all sides of the third fin is covered by the block 88f); 
forming source and drain regions (94 & 96 next to poly block 88e in Fig. 22E) in the fourth fin adjacent the dummy gate, wherein a channel region (region of the fourth fin covered by the poly block 88e in Fig. 21E) of the fourth fin extends along the top and opposing side surfaces of the fourth fin between the source and drain regions of the fourth fin (as shown in Fig. 20D, all sides of the fourth fin is covered by the block 88e); and 
replacing the dummy gate with a logic gate formed of metal (as described in [0026]-[0028] and shown in Fig. 23E, the poly block 88e is removed and replaced by a metal gate 102).  
Regarding claim 9, Zhou teaches all the limitations of the method of claim 8, and also teaches wherein the layer of conductive material is polysilicon (poly is short for polysilicon, as stated in [0020] of Zhou).  
Regarding claim 10, Zhou teaches all the limitations of the method of claim 8, and also teaches wherein: 
the word line gate (88c) wraps around the first fin such that the word line gate extends along and is insulated from the top and opposing side surfaces of the first fin (as shown in Fig. 20C-D of Zhou); and 
the word line gate wraps around the second fin such that the word line gate extends along and is insulated from the top and opposing side surfaces of the second fin (the first and second fins have the same structure, so the word line 88c is also shown in Fig. 20C-D of Zhou).  


Regarding claim 11, Zhou teaches all the limitations of the method of claim 10, and also teaches wherein: the HV gate wraps around the third fin such that the HV gate extends along and is insulated from the top and opposing side surfaces of the third fin (as shown in Fig. 19B, the poly layer 88 is disposed on the top and side surfaces of the fourth fin in the logic core area and is insulated from the fin surfaces by the oxide layer 80 in Fig. 18B); and the logic gate wraps around the fourth fin such that the logic gate extends along and is insulated from the top and opposing side surfaces of the fourth fin (as shown in Fig. 19B, the poly layer 88 is disposed on the top and side surfaces of the fourth fin in the logic core area and is insulated from the fin surfaces by the oxide layer 86 in Fig. 18B).  
Regarding claim 12, Zhou teaches all the limitations of the method of claim 8, and also teaches wherein: 
the plurality of fins further includes fifth and sixth fins (as described in [0019] of Zhou, there are multiple fins in each area, so there are many fins on each side of the fourth fin.  Fifth and sixth fins are identified as the two fins on the sides of the fourth fin), 
the fourth fin is disposed between the fifth and sixth fins (as defined above), 
the fourth fin is separated from the fifth fin by a first distance (the pitches between the fins in the core logic area), 
the fourth fin is separated from the sixth fin by the first distance (as stated in [0019], the distance between adjacent fins in the logic core area is the same), 
the first fin is separated from the second fin by a second distance (the distance between the two adjacent fins in the memory area), and 
the second distance is greater than the first distance (as stated in [0019] of Zhou, the second distance is twice the first distance).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied in claim 12 above.
Regarding claim 13, Zhou teaches all the limitations of the method of claim 12, and also teaches wherein: 
the plurality of fins further includes seventh and eighth fins (as described in [0019] of Zhou, there are multiple fins in each area, so there are many fins on each side of the third fin.  Seventh and eighth fins are identified as the two fins on the sides of the third fin), the third fin is disposed between the seventh and eighth fins (as defined above), 
the third fin is separated from the seventh fin by a third distance (the pitches between the fins in the core logic area), the third fin is separated from the eighth fin by the third distance (it is implied that the spacing between fins do not change within the same area).
But Zhou does not teach that the second distance is greater than the third distance.  
Zhou teaches that the spacing between fins vary based on the area (see [0019] of Zhou).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the second distance between the fins in the memory area greater than the third distance between the fins in the HV area in order to better isolate the different memory cells from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jourba et al. (US 10312247 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822